Notice of Allowability
Claims 1-11, 14-21, and 24-26 were pending in this reissue of U.S. Patent No. 9,494,797 (hereinafter “the '797 patent” issued from application no. 13/720,831 (hereinafter “the '831 application”).  Upon entry of amendment filed 9/27/2021, claims 1-5, 7-11, 14-21, and 24-26 are currently pending. Claims 6, 12, 13, 22, and 23 are cancelled.
Type of Reissue
	The instant application was filed within the two year statutory period, but intent to broaden was not presented within this two year period. Accordingly, broadening is not permitted.  See MPEP § 1412.03.
Priority
Petition filed 1/22/2020 was granted in Petition decision dated 2/26/2020 recognizing Applicant’s priority claim to provisional applications 61/667,362 (filed on July 2, 2012) and 61/668,953 (filed on July 6, 2012).
Response to Arguments
Claims 1, 11, and 18 have been reverted back to include the omitted limitations and are no longer considered as improperly being broadened.  Accordingly, the rejection of claims 1-5, 7-11, 14-21, and 24-26 under 35 U.S.C. 251 is withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-11, 14-21, and 24-26 are allowed. The following is an examiner’s statement of reasons for allowance:  
The closest prior art of record fails to disclose, teach, or suggest a system or method, that determines an image that counteracts aberrations of an observer’s eye wherein the aberrations include at least one of myopia, hyperopia, astigmatism, or presbyopia, in combination with the other claimed elements of parent claims 1, 11, or 18. 
Additionally, with respect to independent claims 1 and 11 it is further noted that these claims invoke 112 6th paragraph and include the following corresponding structure for the claimed computer system:  at least processor 114, memory 116, memory controller 118, input/output controller 120, and communication interface 122 (see Fig. 1), and the flowchart in Fig. 13. (See also col. 4:52 – col. 5: 28). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Cameron Saadat/
Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:
/WHC/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992